DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 1, 11 and 18 applicant uses the language “homogeneous” and “tuned”, however these terms are unclear. For example “homogeneous” could be interpreted as 
Claims 2-5, 7-10, 12-16 and 19-20 are rejected for the same reasons as claims 1, 11 and 18 under the virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1-3, 5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8354773 B2) in view of Lee (US 9827592 B2).

Regarding claim 1, Oliver teaches an array of transducer elements, the transducer elements (12) of the array operable separably for transducing between acoustic and electrical energies, the array having a face at which the acoustic energies are transmitted and received and a back opposite the face. (Col.2, lines 52-57, Col.3, lines 8-12 and 26-30, Col.1 14-20, Claim 1)

Oliver also teaches a backing (14) adjacent the back of the array, the backing comprising a composite of materials. (Col.2, lines 12-21) Oliver further teaches a base and filler comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1) 

Oliver also teaches wherein the backing comprises an epoxy as the base with a substantially homogeneous distribution of the composite of the backing block. (Col.4, lines 4-15, Col.5, lines 27-32)

Oliver does not explicitly teach the backing comprising a composite of a base and filler comprising ceramic particles and wherein the backing comprises a distribution of the rubber particles, metal particles, and ceramic particles as the filler, a quantity of the ceramic particles tuned relative to quantities of the metal and rubber particles for thermal conductivity of the backing with the epoxy as the base.

Lee teaches wherein the backing comprises a distribution of the rubber particles, metal particles, and ceramic particles as the filler, a quantity of the ceramic particles tuned relative to quantities of the metal and rubber particles for thermal conductivity of the backing. (Col.3, lines 58-65, Col.4, lines 22-40, Claims 3, 8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises a distribution of the rubber particles, metal particles, and ceramic particles as the filler, a quantity of the ceramic particles tuned relative to quantities of the metal and rubber particles for thermal conductivity of the backing in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 2, Oliver teaches rubber particles that comprise silicone powder (Col.5, lines 30-37). Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase.

Regarding claim 3, Oliver does not explicitly teach wherein the metal particles comprises tungsten powder.

Lee teaches wherein the metal particles comprises tungsten powder. (Col.3, lines 58-60, Col.6, lines 34-37)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal comprises tungsten powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 5, Oliver teaches wherein the backing has an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, lines 66-Col.5, line 4, Col.4, lines 42-44) 

Oliver does not teach a thermal conductivity of at least 3 W/mk.

	Lee teaches wherein the backing has a thermal conductivity of at least 3 W/mk. (Col.4, lines 20-60) 

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing has a thermal conductivity of at least 3 W/mk as taught by Lee in order to dissipate heat generated in the ultrasonic device to the outside.

Regarding claim 7, Oliver teaches different ratios of density, volume and acoustic impedance that may be provided (Col.4, lines 44-65), Oliver also teaches backing comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1).  Oliver further teaches various combinations of different materials of different densities or volumes may be used, such as with differences greater or within ten percent (Col.4, lines 44-65) 

Oliver does not explicitly teach ceramic particles and wherein the backing comprises the filler of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight with a total of 100%.

Lee teaches wherein the backing comprises the filler of rubber particles, metal particles and ceramic particles by weight. (Col.3, lines 58-65, Col.4, lines 22-28, Claims 3, 8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises the filler of rubber particles, metal particles and ceramic particles by weight as taught by Lee in order for the backing material to dissipate heat generated in the ultrasonic device to the outside and have high thermal conductivity in the backing layer. 

Oliver in view of Lee discloses the claimed invention except for 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total of 100%. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total of 100%, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.

Regarding claim 16, the claim disclose substantially the same limitations, as claim 7. All limitations as recited have been analyzed and rejected with respect to claim 16, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 16 is rejected for the same rational over the prior art cited in claim 7.  

	

Regarding claim 8, Oliver teaches wherein the rubber particles are 8-100 micrometers and different material particles of 20 microns or less can be used. (Col.4, lines 7-10) 

Oliver does not explicitly teach the metal particles are 10-60 micrometers.

Lee teaches metal particles. (Col.3, lines 58-65, Col.4, lines 22-28, Col.5, lines 50-58, Claims 3, 8). Lee does not explicitly teach wherein the metal particles are 10-60 micrometers however Oliver discloses that different material particles of 20 microns or less can be used can be used in his method therefore this is an obvious matter of design choice and someone with ordinary skill in the art would recognize to use metal particles between 10-60 micrometers since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal particles as taught by Lee and metal 

Regarding claim 9, Oliver teaches different ratios of density, volume and acoustic impedance that may be provided, Oliver also teaches backing comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1). Oliver further teaches various combinations of different materials of different densities or volumes may be used, such as with differences greater or within ten percent (Col.4, lines 44-65)

Oliver does not explicitly teach ceramic particles and wherein the rubber particles, metal particles, and ceramic particles are 15-90% of a weight of the backing.

Lee teaches wherein the rubber particles, metal particles, and ceramic particles are a percentage of a weight of the backing. (Col.3, lines 58-65, Col.4, lines 22-28, Claims 3, 8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the rubber particles, metal particles, and ceramic particles are a percentage of a weight of the backing as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. 

Oliver in view of Lee discloses the claimed invention except for wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing., since it In re Aller, 105 USPQ 233.

Regarding claim 10, Oliver teaches wherein the backing comprises a molded block of acoustic absorber. (Col.4, lines 26-28, Col.6, lines 19-22)

Regarding claim 11, Oliver teaches a composite acoustic absorber (14) for an ultrasound transducer array (12), the composite acoustic absorber comprising cured epoxy; rubber filler, metal filler and wherein the rubber filler and metal filler is distributed in the cured epoxy as a base. (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1).

Oliver also teaches substantially homogeneous distribution of the composite of the backing block. (Col.4, lines 4-15, Col.5, lines 27-32)

Oliver does not teach ceramic filler; wherein the rubber filler, metal filler, and ceramic filler are all distributed, a quantity of the ceramic filler tuned relative to quantities of the metal and rubber fillers for thermal conductivity of the composite acoustic absorber.

Lee teaches rubber filler; metal filler; and ceramic filler; wherein the rubber filler, metal filler, and ceramic filler are all distributed, a quantity of the ceramic filler tuned relative to quantities of the metal and rubber fillers for thermal conductivity of the composite acoustic absorber. (Col.3, lines 58-65, Col.4, lines 22-40, Claims 3, 8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate rubber filler; metal filler; and ceramic filler; 

Regarding claim 12, Oliver teaches wherein the rubber filler comprises silicone powder. (Col.2, lines 18-21, Col.5, lines 30-37) Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase, therefore someone having ordinary skill in the art would easily be able to introduce a silicone powder into the mix of backing material.

 Oliver does not teach the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder.

Lee teaches wherein the metal filler comprises tungsten powder, and the ceramic filler comprises ceramic powder for example alumina. (Col.3, lines 60-61, Col.6, lines 36-37) Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to introduce aluminum nitride instead of alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal filler comprises tungsten 

Regarding claim 13, Oliver teaches wherein the cured epoxy comprises a block shaped and sized to mate with an ultrasound transducer array. (Col.3, lines 26-43, Col.6, lines 16-19, Col.6, lines 23-28) 

Regarding claim 14, Oliver teaches wherein the distribution of the composite in the cured epoxy provides an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, line 66 – Col.5, line 5, Col.4, lines 42-44) 

Oliver does not explicitly teach metal, and ceramic fillers and a thermal conductivity of at least 3 W/mk.

	Lee teaches rubber, metal, and ceramic fillers and a thermal conductivity of at least 3 W/mk. (Col.3, lines 56-64, Col.4, lines 20-60) 

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate rubber, metal, and ceramic fillers and a thermal conductivity of at least 3 W/mk as taught by Lee in order to dissipate heat generated in the ultrasonic device to the outside.

Regarding claim 15, Oliver teaches wherein the cured epoxy comprises a matrix (22) and rubber in the matrix (22) and wherein the mixture matrix form air gaps. (Col.3, lines 52-56, Col.4, lines 16-23, Col.6, lines 31-36, Col.5, lines 26-39, Col.5, lines 40-44) Oliver discloses degassing a mixture of material in the composite so that any air or gas bubbles expands in 

Oliver does not explicitly teach wherein ceramic fillers are in the matrix.

Lee teaches rubber, metal, and ceramic fillers in a matrix. (Col.3, lines 58-65, Col.4, lines 22-28, Claims 3, 8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate rubber, metal, and ceramic fillers in a matrix as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 18, Oliver teaches rubber particles (rubber spheres) and metal particles (lead sphere, metallic inserts) and casting the mixture into a mold for an acoustic backing block and curing the mixture in the mold and mixing particles (rubber, epoxy and metal particles). (Col.6, lines 5-15, Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54 and 27-35, claim 1 Fig.4) 

Oliver also teaches wherein a backing comprises an epoxy as the base with a substantially homogeneous distribution of the composite of the backing block. (Col.4, lines 4-15, Col.5, lines 27-32)
Oliver does not teach mixing ceramic particles and rubber, ceramic, and metal as a powder and ceramic particles, a quantity of the ceramic powder tuned relative to quantities of the metal and rubber powders for thermal conductivity.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate mixing ceramic particles and rubber, ceramic, and metal as a powder and ceramic particles with a distribution, a quantity of the ceramic powder tuned relative to quantities of the metal and rubber powders for thermal conductivity as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 19, Oliver teaches wherein mixing comprises mixing a thermoset and thermoplastic of the epoxy with silicone particles as the rubber powder. (Col.6, lines 5-15, Col.6, lines 31-34, Col.2, lines 18-21, Col.4, lines 7-10, Col.5, lines 26-37) 

Oliver does not explicitly teach aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder.

Lee teaches alumina particles as the ceramic powder, and tungsten particles are the metal powder. (Col.3, lines 56-64, Col.6, lines 28-37, Claims 3, 8) Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to introduce aluminum nitride instead of alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 20, Oliver teaches wherein casting comprises casting into the mold for the acoustic backing block for a two-dimensional array of transducer elements. (Col.6, lines 5-15, Col.5, lines 44-49, Fig.4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Lee and in further view of Hausmann (US 6104596 A).

Regarding claim 4, Oliver does not explicitly teach wherein the ceramic particles comprises aluminum nitride powder.

Lee teaches wherein the ceramic particles comprises a ceramic powder for example alumina. (Col.3, lines 60-61, Col.6, lines 36-37) 

Hausmann teaches wherein ceramic particles comprise aluminum nitride powder. (Col.4, lines 4-21)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the ceramic particles comprises ceramic powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently and further modify Oliver to incorporate . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16 and 18-20 have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (Document Id: US 20160007961 A1), which is directed to a ultrasound probe  which includes an ultrasound module comprising a transducer that converts ultrasound waves into an electrical signal or vice versa, and a backing member obtained by filling a porous foam-type body with a backing material that absorbs the ultrasound waves generated by the ultrasound module.
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645